No. 95-3132


Orlando Briscoe,                     *
                                     *
      Appellant,                     * Appeal from the United States
                                     * District Court for the Eastern
        v.       * District of Missouri.
                                     *
James Anthony Gammon,                *        [UNPUBLISHED]
                                     *
       Appellee. *




                        Submitted:    February 16, 1996

                           Filed:    March 12, 1996


Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.

     In 1990, Orlando Briscoe was convicted in state court in Missouri of
three felonies.    He did not appeal, but he did petition for postconviction
relief in the Missouri courts.       In State v. Briscoe, 847 S.W.2d 792 (Mo.
1993) (en banc), his petition for postconviction relief was denied.


     Mr. Briscoe subsequently petitioned for habeas corpus relief in
federal district court.    See 28 U.S.C. § 2254.      The district court denied
Mr. Briscoe's petition in mid-1995; he appealed.      We have read the briefs,
examined the exhibits, considered the district court record, and heard oral
argument by the parties.    We
discern no error of law in the district court record and therefore affirm
the judgment of the district court.1   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Jean C. Hamilton, Chief Judge, United States
District Court for the Eastern District of Missouri, adopting the
report and recommendations of the Honorable Lewis M. Blanton,
United States Magistrate Judge for the Eastern District of
Missouri. See 28 U.S.C. § 636(b)(1)(B).


                                  -2-